It does not appear to be material whether the plaintiff, or his brother, the undisclosed principal and plaintiff in interest, is plaintiff of record. The writ may be amended by substituting the brother for the plaintiff (Judge of Probate v. Jackson, 58 N.H. 458), or by an entry that the brother appears and prosecutes the action as plaintiff in interest. Folsom v. O. F. Ins. Co., 59 N.H. 54. As neither the course nor the result of the trial would have been affected by such an amendment if it had been made before the trial, it may be made now without a new trial. Roulo v. Valcour, 58 N.H. 347. Let the record show the truth. When the amendment is made, there will be
Judgment for the plaintiff.
SMITE, J., did not sit: the others concurred. *Page 468